IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         October 17, 2008
                                     No. 08-10480
                                   Summary Calendar                   Charles R. Fulbruge III
                                                                              Clerk




CURTIS M. ARCHIBALD,

                                                  Plaintiff-Appellant,

v.

MICHAEL J. ASTRUE, Commissioner of Social Security,

                                                  Defendant-Appellee.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                 No. 2:05-CV-65




Before SMITH, STEWART, and SOUTHWICK, Circuit Judges.
PER CURIAM:*


       The Commissioner of Social Security (“Commissioner”) denied Curtis Ar-
chibald’s application for supplement security income benefits (“SSI benefits”),


       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
and the district court agreed. Archibald appeals, and we affirm.


                                               I.
       Archibald worked as a mechanic and an oil derrick hand. Although he
never graduated high school, he did earn a GED. At age 47, he filed an applica-
tion for title XVI SSI benefits, alleging he had become disabled.1
       The administrative law judge (“ALJ”) held a hearing and ruled that Archi-
bald was not disabled. Using the five-step process required by 20 C.F.R.
§ 416.920(a)(4), the ALJ found that (1) Archibald had not engaged in a substan-
tially gainful activity since his disability filing; (2) he had a severe impairment
from degenerative disc disease; (3) his disabilities did not qualify for presump-
tive disability; and (4) he was unable to perform past relevant work based on his
residual functional capacities. Ultimately, however, the ALJ found at step five
that Archibald could perform other work based on his age, education, work ex-
perience, and residual functional capacity.
       The Appeals Council denied Archibald’s request for review, thus making
the ALJ’s decision the Commissioner’s final administrative decision ripe for
judicial review. Archibald sued, and the magistrate judge recommended the
Commissioner’s final decision be upheld. The district court adopted the recom-
mendation.


                                              II.
       “In reviewing the Commissioner’s determination, we consider only whether
the Commissioner applied the proper legal standards and whether substantial
evidence in the record supports the decision to deny benefits.” Audler v. Astrue,

       1
          Archibald claims he has at least 25 ailments, including rotator cuff injuries, depres-
sion, dessication, degenerative disc disease, bipolar disorder, and sleep apnea.

                                               2
501 F.3d 446, 447 (5th Cir. 2007) (citing Greenspan v. Shalala, 38 F.3d 232, 236
(5th Cir. 1994)). Substantial evidence is “more than a mere scintilla and less
than a preponderance.” Masterson v. Barnhart, 309 F.3d 267, 271 (5th Cir.
2002) (citation omitted). It consists of “such relevant evidence as a reasonable
mind might accept as adequate to support a conclusion.” Audler, 501 F.3d at 447
(citing Richardson v. Perales, 402 U.S. 389 (1971)). Our job is to review the rec-
ord for the presence of relevant evidence, not to reweigh the evidence or substi-
tute our judgment for the Commissioner’s. See Perez v. Barnhart, 415 F.3d 457,
461 (5th Cir. 2005).
      Archibald alleges that the ALJ did not have substantial evidence when it
found him to have residual functional capacity. The notes of several doctors, in-
cluding Archibald’s treating psychologist, Mustafa Hussain, disprove that asser-
tion. Hussain, with whom Archibald had a long term relationship, stated several
times in his treatment notes how Archibald was not disabled. He noted that Ar-
chibald was not depressed, did not exhibit mental problems, and was “doing well
from a psychiatric point of view.” The ALJ relied on those statements, providing
part of the substantial evidence needed.
      Although Hussain ultimately believed Archibald was disabled, the numer-
ous references in Hussain’s notes to Archibald’s healthy condition did not sup-
port that conclusion, and the ALJ had discretion to reject that medical opinion
as “brief [,] conclusory [, and not] otherwise supported by the evidence.” Green-
span v. Shalala, 38 F.3d 232, 237 (5th Cir. 1994) (citing Scott v. Heckler, 770
F.2d 482, 485 (5th Cir. 1985)). The ALJSSnot this courtSSshould weigh the vari-
ous medical facts and opinions, and that weighing correctly took place here with
the ALJ’s examination of Hussain’s medical notes.
      Other evidence also showed that Archibald was not disabled. Another
physician, Dr. Cutts, stated in his notes that he could not “indicate [that Archi-

                                        3
bald] is disabled.” The same notes also indicate that Archibald had been lifting
objects weighing over 100 pounds only weeks before one appointment. Other
physicians examining Archibald found inconsistencies in his symptoms and his
testimony and concluded that his impairments had only a minimal impact on his
ability to function.
      With the evidence from the doctors, the ALJ had substantial evidence to
find that Archibald was not disabled. The judgment is AFFIRMED.




                                       4